DETAILED ACTION
This Office Action is in response to the application 16/200,103 filed on 11/26/2018.
Claims 1-20 are currently pending; claims 1 and 12 are independent claims; claims 1-20 have been examined.  
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,627,091, in view of Toomey (US20050108551), filed January 15, 2004, and Koike (US20110118861), filed November 16 2010
Claim 1 of U.S. Patent No. 8,627,091 does not explicitly disclose determining, by the processing module, whether the timestamp of the first signature contribution request compares favorably to a timing template; when the timestamp of the first signature contribution request does not compare favorably to the timing template, outputting, by the processing module, a first signature contribution request rejection message; when the timestamp of the first signature contribution request compares favorably to the timing template, determining, by the processing module, whether the first signature contribution request compares favorably to a functionality template; when the first signature contribution request compares favorably to the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result; and when the first signature contribution request does not compare favorably to the functionality template, outputting, by the processing module, a second signature contribution request rejection message.
In particular, Claim 1 of U.S. Patent No. 8,627,091  does not explicitly disclose when the first signature contribution request compares favorably to the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result.
However, in an analogous art, Toomey discloses when the first signature contribution request compares favorably to the functionality template, retrieving, by the (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use articulated reasoning with some rational underpinning to support a legal conclusion of obviousness.  More specifically, use of exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/ or known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Toomey is concerned with a comparison between a signature contribution request and a timing template and then comparing the signature contribution request to a functionality template.  The two comparing steps in Toomey are not the only way to validate a signature request.  Cases where a single validation step of comparing the signature request against a timing template are predictable to one of ordinary skill in the art.
Additionally, Toomey discloses determining, by the processing module, whether the timestamp of the first signature contribution request compares favorably to a timing template (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”);when the timestamp of the first signature contribution request does not compare favorably to the timing template, (Toomey, paragraph 0103, “If the user ID and client IP address of the request match  exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.” [i.e., otherwise encompasses when the timestamp of the first signature contribution request does not compare favorably to the timing template]);
when the timestamp of the first signature contribution request compares favorably to the timing template, determining, by the processing module, whether the first signature contribution request compares favorably to a functionality template; (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record [i.e., functionality encompasses IP addresses], and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”);
when the first signature contribution request compares favorably to the functionality template, (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.” [i.e., otherwise encompasses when the first signature contribution request does not compare favorably to the functionality template]).

One would have been motivated to provide users with the benefits of trust based, fine grained rate limiting if network requests (Toomey: paragraph 0003).
Claim 1 of U.S. Patent No. 8,627,091  and Toomey disclose when the timestamp of the first signature contribution request does not compare favorably to the timing template; when the first signature contribution request does not compare favorably to the functionality template, but do not explicitly disclose when the timestamp of the first signature contribution request does not compare favorably to the timing template, outputting, by the processing module, a first signature contribution request rejection message; when the first signature contribution request does not compare favorably to the functionality template, outputting, by the processing module, a second signature contribution request rejection message.
(Koike, paragraph 0079, “When receiving the TICKET request from the terminal apparatus 10, the processing element 422 of the management apparatus 40 uses the public key KP in the storage device 44 to verify the validity of the signature information SG in the TICKET request.  When the signature information SG is valid, the processing element 422 transmits an inquiry request including the user identifier UID and the process identifier PID in the TICKET request to the registration apparatus 20 (SA12).  When the signature information SG is invalid, the processing element 422 transmits a notice indicating the rejection of the TICKET request to the user of the terminal apparatus 10 and ends the process (not shown).”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koike  with the computer readable memory device/ method of Claim 1 of U.S. Patent No. 8,627,091  and Toomey to include when the timestamp of the first signature contribution request does not compare favorably to the timing template, outputting, by the processing module, a first signature contribution request rejection message; when the first signature contribution request does not compare favorably to the functionality template, outputting, by the processing module, a second signature contribution request rejection message.
(Koike paragraph 0079).

Instant Application 16/200,103
U.S. Patent No. 8,627,091
Claim 1:  
A method for execution by a processing module of one or more computing devices of a dispersed storage network (DSN), the method comprises:

receiving, at the processing module, a first signature contribution request, wherein the first signature contribution request includes a payload;

logging, by the processing module, the first signature contribution request, wherein the logging includes a timestamp for the first signature contribution request;

determining, by the processing module, whether the timestamp of the first signature contribution request compares favorably to a timing template;

when the timestamp of the first signature contribution request does not compare favorably to the timing template,

outputting, by the processing module, a first signature contribution request rejection message;

when the timestamp of the first signature contribution request compares favorably to the timing template, determining, by the processing module, whether the first signature contribution request compares favorably to a functionality template;

when the first signature contribution request compares favorably to the 

when the first signature contribution request does not compare favorably to the functionality template, outputting, by the processing module, a second signature contribution request rejection message.

Claim 1:  
A method for a device of a distributed storage network (DSN) to 
generate a secure signature on an item without a locally stored private key of 
the device, the method comprises: selecting a first key representation index of 
a set of key representation indexes, wherein the first key representation index 
includes information regarding a first key representation of a set of key 
representations, wherein a first mathematical encoding of the private key 
generates a first plurality of key shares as the first key representation, 
which is stored in a first set of dispersed storage (DS) units of the DSN, and 
a second mathematical encoding of the private key generates a second plurality 
of key shares as a second key representation of the set of key representations, 
which is stored in a second set of dispersed storage (DS) units of the DSN;  
determining whether a first plurality of signature contributions have been 
received in response to a signature request for the item based on the first key 
representation index, wherein one of the first set of DS units executes a first 
mathematical signature function using one of the first plurality of key shares 
on the item to produce a signature contribution of the first plurality of 
signature contributions;  and when the first plurality of signature 
contributions have been received, generating the secure signature on the item 

mathematical encoding includes: randomly generating one or more first values;  
and generating a second value based on key share generating mathematical 
function of (x+y+z) mod .PHI.(n)=d, where d is the private key, x and y 
correspond to the one or more first values, z corresponds to the second value, 
and .PHI.(n) is an Euler's totient function;  and sending the one or more first 
values and the second value to the first set of DS units;  the second 
mathematical encoding includes: generating one or more third values;  
generating a fourth value based on the one or more third values, the private 
key, and the key share generating mathematical function;  and sending the one 
or more third values and the fourth value to the second set of DS units;  and 
after generating the set of key representations, destroying the private key. 
 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 9-12, 14, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 
Claims 1, 2, 6, 9, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coan (US20100180116), filed November 3, 2009, Toomey (US20050108551), filed January 15, 2004, and Koike (US20110118861), filed November 16 2010.
Regarding claim 1, Coan discloses a method for execution by a processing module of one or more computing devices of a dispersed storage network (DSN), the method comprises: receiving, at the processing module, a first signature contribution request, wherein the first signature contribution request includes a payload (Coan, paragraph 0030, “As discussed in greater detail below, two threshold cryptosystems can be used.  First, each group uses an (f+1, CG) threshold digital signature scheme.  Each group controller knows one share of the private key, which it can use to generate partial signatures and proofs of correctness.” [i.e., dispersed storage network]; paragraph 0035, “In a typical threshold signature scheme, a private key is divided into n key shares, where each process knows one key share.  To sign a message, m, each process uses its key share to generate a partial signature on m. Any process that collects k partial signatures[i.e., signature contribution request] can then combine them to form a threshold signature on m. An important property provided by some threshold signature schemes, especially in malicious environments, is verifiable secret sharing: each process can use its key share to generate a proof of correctness, proving that the partial signature was properly generated using a share from the initial key split.”; paragraph 0052, “After submitting the request, the client waits for f+1 valid REKEY messages from the group controllers, indicating that they have accepted the operation.  The responses contain partial signatures that can be combined to generate proof that the operation was accepted.  In addition, if the operation was a join request, the responses contain key shares that can be combined to form the group encryption key.  The client retransmits its request if it does not receive the necessary replies within a timeout period.”; paragraph 0069, “Recall that a REQUEST message sent by client i for operation j contains an arrayOp proof, p, where p[i]=j-1.  More generally, p[k] contains the last accepted operation for client k at the time the REKEY messages [i.e., signature request] containing the partial signatures [i.e., payload is in some part of the REKEY message that is not the partial signature] combined to form p were generated.  Thus, proof p can be viewed as a snapshot of the state of f+1 group controllers, at least one of which is correct.  Therefore, a controller receiving a REQUEST message containing p knows that, if p[m]=n, then the operation (m, n) was legitimately accepted in the controller coordination protocol.  Further, since we force clients to use contiguous sequence numbers, all operations (m, n'), n'&lt;n, have been legitimately accepted (i.e., the proof is cumulative).”);
logging, by the processing module, the first signature contribution request (Coan, paragraph 0035, “In a typical threshold signature scheme, a private key is divided into n key shares, where each process knows one key share.  To sign a message, m, each process uses its key share to generate a partial signature on m. Any process that collects [i.e., logging] k partial signatures[i.e., signature request] can then combine them to form a threshold signature on m. An important property provided by some threshold signature schemes, especially in malicious environments, is verifiable secret sharing: each process can use its key share to generate a proof of correctness, proving that the partial signature was properly generated using a share from the initial key split.”);
(Coan, paragraph 0011, “when the client receives in a predetermined time [i.e. timestamp at least suggested] a predetermined number of the valid rekey messages having a same membership state, updating a shared key and a view number, otherwise rebroadcasting the message request; and, at each controller of the plurality of controllers, performing validation steps based on the message request from the client, when the validation steps are valid, broadcasting a valid proposal to the plurality of controllers, collecting the valid proposals broadcast from the plurality of controllers, when the predetermined number of valid proposals are collected” [i.e., logging]).
retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result (Coan, paragraph 0059,”A controller considers a PROPOSAL message as valid if it is properly signed and contains a partial signature with a valid correctness proof.”).
Coan does not explicitly disclose determining, by the processing module, whether the timestamp of the first signature contribution request compares favorably to a timing template; when the timestamp of the first signature contribution request does not compare favorably to the timing template, outputting, by the processing module, a first signature contribution request rejection message; when the timestamp of the first signature contribution request compares favorably to the timing template, determining, by the processing module, whether the first signature contribution request compares favorably to a functionality template; when the first signature contribution request compares favorably to the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result; and when the first signature 
In particular, Coan does not explicitly disclose when the first signature contribution request compares favorably to the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result.
However, in an analogous art, Toomey discloses when the first signature contribution request compares favorably to the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use articulated reasoning with some rational underpinning to support a legal conclusion of obviousness.  More specifically, use of exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/ or known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Additionally, Toomey discloses determining, by the processing module, whether the timestamp of the first signature contribution request compares favorably to a timing template (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”);when the timestamp of the first signature contribution request does not compare favorably to the timing template, (Toomey, paragraph 0103, “If the user ID and client IP address of the request match  exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.” [i.e., otherwise encompasses when the timestamp of the first signature contribution request does not compare favorably to the timing template]);
when the timestamp of the first signature contribution request compares favorably to the timing template, determining, by the processing module, whether the first signature contribution request compares favorably to a functionality template; (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record [i.e., functionality encompasses IP addresses], and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”);
when the first signature contribution request compares favorably to the functionality template, (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.” [i.e., otherwise encompasses when the first signature contribution request does not compare favorably to the functionality template]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toomey  with the computer readable memory device/ method of Coan to include when the timestamp of the first signature contribution request compares favorably to the timing template, determining, by the processing module, whether the first signature contribution request compares favorably to a functionality template; when the first signature contribution request compares favorably to the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result; and when the first signature contribution request does not compare favorably to the functionality template.
One would have been motivated to provide users with the benefits of  trust based, fine grained rate limiting if network requests (Toomey: paragraph 0003).
Coan and Toomey disclose when the timestamp of the first signature contribution request does not compare favorably to the timing template; when the first signature 
However, in an analogous art, Koike discloses when the timestamp of the first signature contribution request does not compare favorably to the timing template, outputting, by the processing module, a first signature contribution request rejection message; when the first signature contribution request does not compare favorably to the functionality template, outputting, by the processing module, a second signature contribution request rejection message (Koike, paragraph 0079, “When receiving the TICKET request from the terminal apparatus 10, the processing element 422 of the management apparatus 40 uses the public key KP in the storage device 44 to verify the validity of the signature information SG in the TICKET request.  When the signature information SG is valid, the processing element 422 transmits an inquiry request including the user identifier UID and the process identifier PID in the TICKET request to the registration apparatus 20 (SA12).  When the signature information SG is invalid, the processing element 422 transmits a notice indicating the rejection of the TICKET request to the user of the terminal apparatus 10 and ends the process (not shown).”). Broadly, Koike teaches that for each unfavorable comparison, a rejection message is sent.  Toomey discloses when the timestamp of the first signature contribution request does not compare favorably to the timing template by disclosing in paragraph 0103 “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koike  with the computer readable memory device/ method of Coan and Toomey to include when the timestamp of the first signature contribution request does not compare favorably to the timing template, outputting, by the processing module, a first signature contribution request rejection message; when the first signature contribution request does not compare favorably to the functionality template, outputting, by the processing module, a second signature contribution request rejection message.
One would have been motivated to provide users with the benefits receiving notification of failed request (Koike paragraph 0079).
Regarding claim 2, Coan, Toomey, and Koike disclose the method of claim 1.  Coan discloses wherein the logging further includes at least one of extracting request information from the first signature contribution request, obtaining a user identifier (ID), obtaining a vault ID, obtaining a timestamp, aggregating the request information, the user ID, the vault ID, and the timestamp to produce logging information, and facilitating storing of the logging information (Coan, paragraph 0035, “To sign a message, m, each process uses its key share to generate a partial signature on m. Any process that collects k partial signatures can then combine them to form a threshold signature on m. An important property provided by some threshold signature schemes, especially in malicious environments, is verifiable secret sharing: each process can use its key share to generate a proof of correctness, proving that the partial signature was properly generated using a share from the initial key split.”).
Regarding claim 6, Coan, Toomey, and Koike disclose the method of claim 1.  Koike discloses further comprising:  outputting, by the processing module, the first signature contribution request rejection message to at least one of requester, a dispersed storage (DS) imaging unit, a DS processing unit, a DS unit, and a user device (Koike, paragraph 0079, “When receiving the TICKET request from the terminal apparatus 10, the processing element 422 of the management apparatus 40 uses the public key KP in the storage device 44 to verify the validity of the signature information SG in the TICKET request.  When the signature information SG is valid, the processing element 422 transmits an inquiry request including the user identifier UID and the process identifier PID in the TICKET request to the registration apparatus 20 (SA12).  When the signature information SG is invalid, the processing element 422 transmits a notice indicating the rejection of the TICKET request to the user of the terminal apparatus 10 and ends the process (not shown).”).  The rationale is the same as that of the claim from which this claim depends.
Regarding claim 9, Coan, Toomey, and Koike disclose the method of claim 1.  Coan discloses further comprising: generating, by the processing module, a signature, wherein the generating the signature is based on a key share result (Coan, paragraph 0052, “After submitting the request, the client waits for f+1 valid REKEY messages from the group controllers, indicating that they have accepted the operation.  The responses contain partial signatures that can be combined to generate proof that the operation was accepted.  In addition, if the operation was a join request, the responses contain key shares that can be combined to form the group encryption key.  The client retransmits its request if it does not receive the necessary replies within a timeout period.”).
Regarding claim 12, Coan discloses a  computer readable memory device comprises: at least one memory section that stores operational instructions that, when executed by a processing module of a computing device (Coan, paragraph 0108,”The invention can be implemented as computer software or a computer readable program for operating on a computer.  The computer program can be stored on computer readable medium.  Various aspects of the present disclosure may be embodied as a program, software, or computer instructions embodied in a computer or machine usable or readable medium, which causes the computer or machine to perform the steps of the method when executed on the computer, processor, and/or machine”);
of a dispersed storage network (DSN), causes the one computing devices to: receive a first signature contribution request, wherein the first signature contribution request includes a payload (Coan, paragraph 0030, “As discussed in greater detail below, two threshold cryptosystems can be used.  First, each group uses an (f+1, CG) threshold digital signature scheme.  Each group controller knows one share of the private key, which it can use to generate partial signatures and proofs of correctness.” [i.e., dispersed storage network]; paragraph 0035, “In a typical threshold signature scheme, a private key is divided into n key shares, where each process knows one key share.  To sign a message, m, each process uses its key share to generate a partial signature on m. Any process that collects k partial signatures[i.e., signature contribution request] can then combine them to form a threshold signature on m. An important property provided by some threshold signature schemes, especially in malicious environments, is verifiable secret sharing: each process can use its key share to generate a proof of correctness, proving that the partial signature was properly generated using a share from the initial key split.”; paragraph 0052, “After submitting the request, the client waits for f+1 valid REKEY messages from the group controllers, indicating that they have accepted the operation.  The responses contain partial signatures that can be combined to generate proof that the operation was accepted.  In addition, if the operation was a join request, the responses contain key shares that can be combined to form the group encryption key.  The client retransmits its request if it does not receive the necessary replies within a timeout period.”; paragraph 0069, “Recall that a REQUEST message sent by client i for operation j contains an arrayOp proof, p, where p[i]=j-1.  More generally, p[k] contains the last accepted operation for client k at the time the REKEY messages [i.e., signature request] containing the partial signatures [i.e., payload is in some part of the REKEY message that is not the partial signature] combined to form p were generated.  Thus, proof p can be viewed as a snapshot of the state of f+1 group controllers, at least one of which is correct.  Therefore, a controller receiving a REQUEST message containing p knows that, if p[m]=n, then the operation (m, n) was legitimately accepted in the controller coordination protocol.  Further, since we force clients to use contiguous sequence numbers, all operations (m, n'), n'&lt;n, have been legitimately accepted (i.e., the proof is cumulative).”);
log the first signature contribution request in a log, (Coan, paragraph 0035, “In a typical threshold signature scheme, a private key is divided into n key shares, where each process knows one key share.  To sign a message, m, each process uses its key share to generate a partial signature on m. Any process that collects [i.e., logging] k partial signatures[i.e., signature request] can then combine them to form a threshold signature on m. An important property provided by some threshold signature schemes, especially in malicious environments, is verifiable secret sharing: each process can use its key share to generate a proof of correctness, proving that the partial signature was properly generated using a share from the initial key split.”);
wherein the log includes a timestamp for the first signature contribution request; (Coan, paragraph 0011, “when the client receives in a predetermined time [i.e. timestamp at least suggested] a predetermined number of the valid rekey messages having a same membership state, updating a shared key and a view number, otherwise rebroadcasting the message request; and, at each controller of the plurality of controllers, performing validation steps based on the message request from the client, when the validation steps are valid, broadcasting a valid proposal to the plurality of controllers, collecting the valid proposals broadcast from the plurality of controllers, when the predetermined number of valid proposals are collected” [i.e., logging].’
Coan does not explicitly disclose determine whether the timestamp of the first signature contribution request compares favorably to a timing template; when the timestamp of the first signature contribution request does not compare favorably to the timing template, outputting a first signature contribution request rejection message; when the timestamp of the first signature contribution request compares favorably to the timing template, determine whether the first signature contribution request compares favorably to a functionality template; when the first signature contribution request compares favorably to the functionality template, retrieve a key share based on sharing function parameters and outputting a signature result; and when the first signature contribution request does not 
In particular, Coan does not explicitly disclose when the first signature contribution request compares favorably to the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result.
However, in an analogous art, Toomey discloses when the first signature contribution request compares favorably to the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use articulated reasoning with some rational underpinning to support a legal conclusion of obviousness.  More specifically, use of exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/ or known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Additionally, Toomey discloses determining, by the processing module, whether the timestamp of the first signature contribution request compares favorably to a timing template (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”);when the timestamp of the first signature contribution request does not compare favorably to the timing template, (Toomey, paragraph 0103, “If the user ID and client IP address of the request match  exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.” [i.e., otherwise encompasses when the timestamp of the first signature contribution request does not compare favorably to the timing template]);
when the timestamp of the first signature contribution request compares favorably to the timing template, determining, by the processing module, whether the first signature contribution request compares favorably to a functionality template; (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record [i.e., functionality encompasses IP addresses], and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”);
when the first signature contribution request compares favorably to the functionality template, (Toomey, paragraph 0103, “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.” [i.e., otherwise encompasses when the first signature contribution request does not compare favorably to the functionality template]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toomey  with the computer readable memory device/ method of Coan to include when the timestamp of the first signature contribution request compares favorably to the timing template, determining, by the processing module, whether the first signature contribution request compares favorably to a functionality template; when the first signature contribution request compares favorably to the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result; and when the first signature contribution request does not compare favorably to the functionality template.
One would have been motivated to provide users with the benefits of  trust based, fine grained rate limiting if network requests (Toomey: paragraph 0003).
Coan and Toomey disclose when the timestamp of the first signature contribution request does not compare favorably to the timing template; when the first signature 
However, in an analogous art, Koike discloses when the timestamp of the first signature contribution request does not compare favorably to the timing template, outputting, by the processing module, a first signature contribution request rejection message; when the first signature contribution request does not compare favorably to the functionality template, outputting, by the processing module, a second signature contribution request rejection message (Koike, paragraph 0079, “When receiving the TICKET request from the terminal apparatus 10, the processing element 422 of the management apparatus 40 uses the public key KP in the storage device 44 to verify the validity of the signature information SG in the TICKET request.  When the signature information SG is valid, the processing element 422 transmits an inquiry request including the user identifier UID and the process identifier PID in the TICKET request to the registration apparatus 20 (SA12).  When the signature information SG is invalid, the processing element 422 transmits a notice indicating the rejection of the TICKET request to the user of the terminal apparatus 10 and ends the process (not shown).”).  Broadly, Koike teaches that for each unfavorable comparison, a rejection message is sent.  Toomey discloses when the timestamp of the first signature contribution request does not compare favorably to the timing template by disclosing in paragraph 0103 “If the user ID and client IP address of the request match exactly those of an existing database record, and if the timestamps from the database record pass the configurable timestamp bounds checks, the request is trusted; otherwise, it is not.”
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koike  with the computer readable memory device/ method of Coan and Toomey to include when the timestamp of the first signature contribution request does not compare favorably to the timing template, outputting, by the processing module, a first signature contribution request rejection message; when the first signature contribution request does not compare favorably to the functionality template, outputting, by the processing module, a second signature contribution request rejection message.
One would have been motivated to provide users with the benefits receiving notification of failed request (Koike paragraph 0079).
Regarding claim 17, Coan, Toomey, and Koike disclose the computer readable memory device of claim 12.  Koike discloses wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the computing device to: output the signature contribution request rejection message to at least one of requester, a dispersed storage (DS) imaging unit, a DS processing unit, a DS unit, and a user device (Koike, paragraph 0079, “When receiving the TICKET request from the terminal apparatus 10, the processing element 422 of the management apparatus 40 uses the public key KP in the storage device 44 to verify the validity of the signature information SG in the TICKET request.  When the signature information SG is valid, the processing element 422 transmits an inquiry request including the user identifier UID and the process identifier PID in the TICKET request to the registration apparatus 20 (SA12).  When the signature information SG is invalid, the processing element 422 transmits a notice indicating the rejection of the TICKET request to the user of the terminal apparatus 10 and ends the process (not shown).”).  The rationale is the same as that of the claim from which this claim depends.
Regarding claim 20, Coan, Toomey, and Koike disclose the computer readable memory device of claim 12.  Coan discloses wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the computing device to: generate a signature, wherein the signature is based at least partially on a key share result (Coan, paragraph 0052, “After submitting the request, the client waits for f+1 valid REKEY messages from the group controllers, indicating that they have accepted the operation.  The responses contain partial signatures that can be combined to generate proof that the operation was accepted.  In addition, if the operation was a join request, the responses contain key shares that can be combined to form the group encryption key.  The client retransmits its request if it does not receive the necessary replies within a timeout period.”).
 
Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coan (US20100180116), filed November 3, 2009, Toomey (US20050108551), filed January 15, 2004, and Koike (US20110118861), filed November 16 2010, and further in view of Meylan (US20090168723), filed November 24, 2008..
Regarding claim 3, Coan, Toomey, and Koike disclose the method of claim 1.

However, in an analogous art, Meylan discloses wherein the determining whether the timestamp of the first signature contribution request compares favorably to a timing template is based at least in part on a difference between the timestamp associated with the first signature contribution request and a timestamp associated with a second signature contribution request (Meylan, paragraph 0097, “FIG. 12 shows a design of an apparatus 1200 for sending packets in a wireless communication system.  Apparatus 1200 includes a module 1212 to receive a first packet with a first sequence number, a module 1214 to process the first packet for transmission to a receiving entity, a module 1216 to receive a second packet with a second sequence number earlier than the first sequence number, with the second packet being received out of order with respect to the first packet, and a module 1218 to process the second packet for transmission to the receiving entity, with the second packet being processed as if it is later than the first packet.” [i.e., first signature contribution request compares favorably to a timing template because both first and second packets are processed]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meylan with the computer readable memory device/ method of Coan, Toomey, and Koike to include wherein the determining whether the timestamp of the first signature contribution request 
One would have been motivated to provide users with the benefits maintaining synchronization (Meylan: paragraph 0007).
Regarding claim 4, Coan, Toomey, Koike and Meylan discloses the method of claim 2.  Meylan discloses wherein the timestamp associated with the second signature contribution request is earlier in time than the first signature contribution request (Meylan, paragraph 0097, “FIG. 12 shows a design of an apparatus 1200 for sending packets in a wireless communication system.  Apparatus 1200 includes a module 1212 to receive a first packet with a first sequence number, a module 1214 to process the first packet for transmission to a receiving entity, a module 1216 to receive a second packet with a second sequence number earlier than the first sequence number, with the second packet being received out of order with respect to the first packet, and a module 1218 to process the second packet for transmission to the receiving entity, with the second packet being processed as if it is later than the first packet.” [i.e., the timestamp associated with the second signature contribution request is earlier in time than the first signature contribution request encompasses received earlier than first packet])
Regarding claim 14, Coan, Toomey, and Koike disclose the computer readable memory device of claim 12.
Coan, Toomey, and Koike do not explicitly disclose wherein the at least one memory section further stores operational instructions that, when executed by the 
However, in an analogous art, Meylan discloses wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the computing device to: determine whether the timestamp of the first signature contribution request compares favorably to a timing template based at least in part on a difference between the timestamp associated with the first signature contribution request and a timestamp associated with a second signature contribution request (Meylan, paragraph 0097, “FIG. 12 shows a design of an apparatus 1200 for sending packets in a wireless communication system.  Apparatus 1200 includes a module 1212 to receive a first packet with a first sequence number, a module 1214 to process the first packet for transmission to a receiving entity, a module 1216 to receive a second packet with a second sequence number earlier than the first sequence number, with the second packet being received out of order with respect to the first packet, and a module 1218 to process the second packet for transmission to the receiving entity, with the second packet being processed as if it is later than the first packet.” [i.e., first signature contribution request compares favorably to a timing template because both first and second packets are processed]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meylan with the 
One would have been motivated to provide users with the benefits maintaining synchronization (Meylan: paragraph 0007).
Regarding claim 15, Coan, Toomey, Koike and Meylan discloses the computer readable memory device of claim 14.  Meylan discloses  wherein the timestamp associated with the second signature contribution request is earlier in time than the first signature contribution request (Meylan, paragraph 0097, “FIG. 12 shows a design of an apparatus 1200 for sending packets in a wireless communication system.  Apparatus 1200 includes a module 1212 to receive a first packet with a first sequence number, a module 1214 to process the first packet for transmission to a receiving entity, a module 1216 to receive a second packet with a second sequence number earlier than the first sequence number, with the second packet being received out of order with respect to the first packet, and a module 1218 to process the second packet for transmission to the receiving entity, with the second packet being processed as if it is later than the first packet.” [i.e., the timestamp associated with the second signature contribution request is earlier in time than the first signature contribution request encompasses received earlier than first packet]).
Claims  5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coan (US20100180116), filed November 3, 2009, Toomey (US20050108551), filed January 15, 2004, and Koike (US20110118861), filed November 16 2010, and further in view of Sawicki (US20080320097), filed June 20, 2008..
Regarding claim 5, Coan, Toomey, and Koike disclose the method of claim 1.
Coan, Toomey, and Koike do not explicitly disclose wherein the first signature contribution request rejection message includes at least one of at least a portion of a logging information, the timestamp associated with the first signature contribution request and an error code.
However, in an analogous art, Sawicki discloses wherein the first signature contribution request rejection message includes at least one of at least a portion of a logging information, the timestamp associated with the first signature contribution request and an error code (Sawicki, paragraph 0125, “Note that last modification time recovery wouldn't make sense if local time would be used on every machine.  Instead every WRITE and WRITE_MIRRORED request carry a requesting node generated timestamp in the packet payload and this timestamp is assigned to the metadata for the file/directory on every node.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sawicki with the computer readable memory device/ method of Coan, Toomey, and Koike to include wherein the first signature contribution request rejection message includes at least one of at 
One would have been motivated to provide users with the benefits a method for distributing files within a network (Sawicki: paragraph 0003).
Regarding claim 16, Coan, Toomey, and Koike disclose the computer readable memory device of claim 12.
Coan, Toomey, and Koike do not explicitly discloses wherein the first signature contribution request rejection message includes at least one of at least a portion of a logging information, the timestamp associated with the first signature contribution request and an error code
However, in an analogous art, Sawicki discloses wherein the first signature contribution request rejection message includes at least one of at least a portion of a logging information, the timestamp associated with the first signature contribution request and an error code (Sawicki, paragraph 0125, “Note that last modification time recovery wouldn't make sense if local time would be used on every machine.  Instead every WRITE and WRITE_MIRRORED request carry a requesting node generated timestamp in the packet payload and this timestamp is assigned to the metadata for the file/directory on every node.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sawicki with the computer readable memory device/ method of Coan, Toomey, and Koike to include 
One would have been motivated to provide users with the benefits a method for distributing files within a network (Sawicki: paragraph 0003).
Claims  7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coan (US20100180116), filed November 3, 2009, Toomey (US20050108551), filed January 15, 2004, and Koike (US20110118861), filed November 16 2010, and further in view of Nykanen (US20050054343), filed September 5, 2003..
Regarding claim 7, Coan, Toomey, and Koike disclose the method of claim 1.
Coan, Toomey, and Koike do not explicitly disclose wherein the determining whether the first signature contribution request compares favorably to the functionality template is based on at least one of the payload, a payload analysis and a comparison of the payload analysis to the functionality template.
However, in an analogous art, Nykanen discloses wherein the determining whether the first signature contribution request compares favorably to the functionality template is based on at least one of the payload, a payload analysis and a comparison of the payload analysis to the functionality template (Nykanen, paragraph 0112, “The currently valid public IP address may be sent to the name server as payload of a message or the name server may be configured to use a source address of a message, such as an address update request, received from the wireless terminal as the currently valid public IP address of the wireless terminal.”)

One would have been motivated to provide users with the benefits dynamically identifying an external name server (Nykanen: paragraph 0024).
Regarding claim 18, Coan, Toomey, and Koike disclose the computer readable memory device of claim 12.
Coan, Toomey, and Koike do not explicitly disclose wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the computing device to: determine whether the first signature contribution request compares favorably to the functionality template based on at least one of the payload, a payload analysis and a comparison of the payload analysis to the functionality template.
However, in an analogous art, Nykanen discloses wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the computing device to: determine whether the first signature contribution request compares favorably to the functionality template based on at least one of the payload, a payload analysis and a comparison of the payload analysis to the functionality template (Nykanen, paragraph 0112, “The currently valid public IP address may be sent to the name server as payload of a message or the name server may be configured to use a source address of a message, such as an address update request, received from the wireless terminal as the currently valid public IP address of the wireless terminal.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nykanen with the computer readable memory device/ method of Coan, Toomey, and Koike to include wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the computing device to: determine whether the first signature contribution request compares favorably to the functionality template based on at least one of the payload, a payload analysis and a comparison of the payload analysis to the functionality template.
One would have been motivated to provide users with the benefits dynamically identifying an external name server (Nykanen: paragraph 0024).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coan (US20100180116), filed November 3, 2009, Toomey (US20050108551), filed January 15, 2004, and Koike (US20110118861), filed November 16 2010, and further in view of Hove (US20050054343), filed September 5, 2003..
Regarding claim 8, Coan, Toomey, and Koike disclose the method of claim 1.  
Coan, Toomey, and Koike do not explicitly disclose wherein the determining that the first signature contribution request compares favorably to the functionality template is 
However, in another art, Hove discloses wherein the determining that the first signature contribution request compares favorably to the functionality template is based on the processing module determining that a registry value of the payload does not conflict with a current registry value. (Hove, col. 10, lies 3- 7, “The example embodiment shown in the flowchart of FIG. 7 checks a configuration image file for registry keys (block 702).  Only registry keys are checked for registry value conflicts in the example embodiment.  Other configuration image files are checked for the existence of the same registry key (block 704).  If the entries do not exist in more than one configuration image file, then no registry value conflict exits (block 710).  Entries that exist in more than one configuration image files are checked for the same registry value (block 706).  If the value does not exist in more than one configuration image file, then no conflict exists (block 710).  Finally the data within the matching registry values is checked (block 708).  If the data is the same, then no conflict exists (block 710).  If the data is different, then a possible conflict exists (block 712).”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nykanen with the computer readable memory device/ method of Coan, Toomey, and Koike to include wherein the determining that the first signature contribution request compares favorably to the functionality template is based on the processing module determining that a registry value of the payload does not conflict with a current registry.
Hove: col. 1, lines 6-8).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coan (US20100180116), filed November 3, 2009, Toomey (US20050108551), filed January 15, 2004, and Koike (US20110118861), filed November 16 2010, and further in view of Vogel (US6816900), filed April 4, 2000..
Regarding claim 10, Coan, Toomey, and Koike disclose the method of claim 1.
Coan, Toomey, and Koike do not explicitly disclose wherein the determining, that the first signature contribution request compares favorably to the functionality template is based on the processing module determining that the payload is not a certificate authority certificate.
However, in an analogous art, Vogel discloses wherein the determining, that the first signature contribution request compares favorably to the functionality template is based on the processing module determining that the payload is not a certificate authority certificate (Vogel, col. 7, lines 31-37, “Signed message 212 includes a new root certificate 216 for each new root certificate that is to be added to root store 112 of a client computer 104 of FIG. 1.  If a root certificate is to be removed from root store 112, or the usage restrictions of a root certificate are to be changed, then the root certificate may optionally be excluded from message 212.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vogel with the computer readable memory device/ method of Coan, Toomey, and Koike to include 
One would have been motivated to provide users with the benefits of updating trusted root certificates on a client computer (Vogel: col. 1, lines 11-14).
Claims  11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coan (US20100180116), filed November 3, 2009, Toomey (US20050108551), filed January 15, 2004, and Koike (US20110118861), filed November 16 2010, and further in view of Maria (US6092110), filed October 23, 1997..
Regarding claim 11, Coan, Toomey, and Koike disclose the method of claim 1.
Coan, Toomey, and Koike do not explicitly disclose wherein the determining, that the first signature contribution request compares favorably to the functionality template is based on an internet protocol (IP) address associated with a requester of the first signature contribution request not comparing unfavorably to an unfavorable IP address list.
However, in an analogous art, Maria discloses wherein the determining, that the first signature contribution request compares favorably to the functionality template is based on an internet protocol (IP) address associated with a requester of the first signature contribution request not comparing unfavorably to an unfavorable IP address list (Maria, col. 1, lines 20-35, “Data packet filters are currently available which filter out data packets from certain Internet sites.  On the commercial side, these filters are often implemented as part of a router or "firewall." On the individual side, these filters are implemented as programs which run on a personal computer and operate in conjunction with individual browser software.  Both the commercial and individual filters operate by storing lists of prohibited source addresses, such as Internet Protocol (IP) addresses, and filtering out any data packets received from a site with a prohibited source IP address.”)’
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maria with the computer readable memory device/ method of Coan, Toomey, and Koike to include wherein the determining, that the first signature contribution request compares favorably to the functionality template is based on an internet protocol (IP) address associated with a requester of the first signature contribution request not comparing unfavorably to an unfavorable IP address list.
One would have been motivated to provide users with the benefits of periodically updating the list of source addresses to ensure the list is kept current (Maria: col. 1, lines 5-10).
Regarding claim 19, Coan, Toomey, and Koike disclose the computer readable memory device of claim 12.
Coan, Toomey, and Koike do not explicitly disclose wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the  computing device to: determine that the first signature contribution request compares favorably to the functionality template based on at 

However, in an analogous art, Maria discloses wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the  computing device to: determine that the first signature contribution request compares favorably to the functionality template based on at least one of: a determination that a registry value of the payload does not conflict with a current registry value; a determination that the payload is not a certificate authority certificate and an internet protocol (IP) address associated with a requester of the first signature contribution request not comparing unfavorably to an unfavorable IP address list  (Maria, col. 1, lines 20-35, “Data packet filters are currently available which filter out data packets from certain Internet sites.  On the commercial side, these filters are often implemented as part of a router or "firewall." On the individual side, these filters are implemented as programs which run on a personal computer and operate in conjunction with individual browser software.  Both the commercial and individual filters operate by storing lists of prohibited source addresses, such as Internet Protocol (IP) addresses, and filtering out any data packets received from a site with a prohibited source IP address.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maria with the computer readable memory device/ method of Coan, Toomey, and Koike to include  .
One would have been motivated to provide users with the benefits of periodically updating the list of source addresses to ensure the list is kept current (Maria: col. 1, lines 5-10).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coan (US20100180116), filed November 3, 2009, Toomey (US20050108551), filed January 15, 2004, and Koike (US20110118861), filed November 16 2010, and further in view of Clark (US20080313228), filed August 29, 2007..
Regarding claim 13, Coan, Toomey, and Koike disclose the computer readable memory device of claim 12.
Coan, Toomey, and Koike do not explicitly disclose wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the computing device to at least one of: extract request information from the first signature contribution request for the log; obtain a user identifier (ID) for the log; obtain a vault ID for the log; obtain a timestamp for the log; facilitate 
However, in an analogous art, Clark discloses  wherein the at least one memory section further stores operational instructions that, when executed by the processing module further causes the computing device to at least one of: extract request information from the first signature contribution request for the log; obtain a user identifier (ID) for the log; obtain a vault ID for the log; obtain a timestamp for the log; facilitate storing of a logging information; and aggregate the request information for the log with the user ID, the vault ID, and the timestamp to produce logging information (Clark, paragraph 0011, “According to a related methodology, while operating with or without a persistent network connection, the controller can receive alteration commands from a user.  The alterations and related information such as user identity, user location, user permissions, and the like, can be recorded in the controller's local memory.  The information can be recorded by the logging component if requested by a user, if the local memory reaches a predetermined capacity (e.g., 60%, 70%), or if a predetermined event (e.g., pre-defined thresholds, manipulation of sensitive data, alterations made without supervision) is detected.  Periodically the controller can be brought into communication with an aggregation component to transfer the logged information to the aggregation component, which can receive logged information from a plurality of controllers.  The logged information can comprise a plurality of log entries which can include such information as a timestamp, which can be used to synchronize the log entries and create an aggregate log.”).
 

One would have been motivated to provide users with the benefits of logging changes to a controller (Clark: paragraph 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439